Case: 1:20-cv-00886-MWM Doc #: 9 Filed: 12/14/20 Page: 1 of 2 PAGEID #: 255

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

ROBERT L. REESE, Derivatively on Behalf : Case No. 1:20-cv-886
of Nominal Defendant FIFTH THIRD :
BANCORP, : Judge Matthew W. McFarland
Plaintiff,
No

GREG D. CARMICHAEL, et al.,

Defendants.

 

ORDER GRANTING PLAINTIFF’S AMENDED MOTION TO SEAL (Doc. 7)

 

On November 4, 2020, Plaintiff Robert L. Reese brought this shareholder
derivative action, on behalf of nominal Defendant Fifth Third Bancorp, against Fifth
Third’s Board of Directors. (Doc. 1.) Since portions of the Complaint contain
confidential and proprietary information obtained from Fifth Third’s books and
records, Plaintiff filed a Motion to Seal (Doc. 2), requesting that the entire 70-page
Complaint be filed under seal. While the Court recognized Plaintiff’s compelling
interest in sealing such information, the Court denied the request because it was not
narrowly tailored as required by Sixth Circuit law. (Doc. 6.) See also Shane Group., Inc. v.
Blue Cross Blue Shield of Michigan, 825 F.3d 299, 305 (6th Cir. 2016); Kondash v. Kia Motors
Am., Inc., 767 F. App'x 635, 637 (6th Cir. 2019).

In accordance with the Court’s previous Order (Doc. 6), which is incorporated

fully here, Plaintiff now seeks to file a redacted version of the Complaint under seal.
Case: 1:20-cv-00886-MWM Doc #: 9 Filed: 12/14/20 Page: 2 of 2 PAGEID #: 256

(Doc. 7.) This request is narrowly tailored, as it only seeks to file under seal the
redacted confidential and proprietary information, and thus satisfies the requirements
set forth by the Sixth Circuit. See Shane Group, 825 F.3d at 305; Kondash, 767 F. App’x at
637. Accordingly, Plaintiff's Amended Motion to Seal (Doc. 7) is GRANTED. The
filing of Plaintiffs proposed Redacted Complaint (Doc. 7-1) is permitted and Plaintiff's
original Complaint (Doc. 1) shall remain sealed.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Meth web D

JUDGE MATTHEW W. McFARLAND

 

' Plaintiff has represented to the Court that Defendants do not oppose his request. (Doc. 8.)
2
